 8:20-cv-00193-JFB-MDN Doc # 125 Filed: 02/18/21 Page 1 of 2 - Page ID # 2475




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEBRASKA

                                     )
ANDREA GROVE, individually and on behalf
                                     )
of similarly situated individuals,   )    NO. 8:20-CV-00193-JFB-MDN
                                     )
           Plaintiff,                )
                                     )
      v.                             )
                                     )
MELTECH, INC.,                       )
H&S CLUB OMAHA, INC.,                )
and SHANE HARRINGTON,                )
                                     )
           Defendants.               )
                                     )
 INDEX OF EXHIBITS IN SUPPORT OF PLAINTIFFS’ MOTION TO DISQUALIFY
     DEFENDANTS’ COUNSEL, OR, IN THE ALTERNATIVE, FOR SANCTIONS




            Exhibit 1                      Declaration of Olena Savytska
 8:20-cv-00193-JFB-MDN Doc # 125 Filed: 02/18/21 Page 2 of 2 - Page ID # 2476




DATED:         February 18, 2021             Respectfully submitted,

                                             ANDREA GROVE AND CHRYSTINA
                                             WINCHELL, on behalf of themselves
                                             and all others similarly situated,

                                             By their attorneys,


                                             /s/ Olena Savytska
                                             Harold Lichten
                                             Olena Savytska
                                             LICHTEN & LISS-RIORDAN, P.C.
                                             729 Boylston Street, Suite 2000
                                             Boston, MA 02116
                                             (617) 994-5800
                                             hlichten@llrlaw.com
                                             sliss@llrlaw.com
                                             osavytska@llrlaw.com




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 18 day of February, 2021, a copy of the foregoing document
was filed electronically through the Court’s CM/ECF system, which will send notice of this
filing to all counsel of record.

                                             /s/ Olena Savytska
                                             Olena Savytska, Esq.
